This is a motion by respondent to dismiss the appeal herein on the ground that the printed transcript of the record has not been served and filed within the time provided by section 1, Rule I, of the Rules for this court. By the affidavit of counsel for respondent, and by the certificate of the county clerk made pursuant to the provisions of Rule VI of the Rules for this court, it is made to *Page 341 
appear that a bill of exceptions was settled by the trial judge on July 16, 1932, and notice of settling said bill of exceptions was thereupon given by mail. This motion was orginally noticed for hearing in this court on October 11, 1932. On October 3, 1932, counsel for appellant made an affidavit in support of his application for an extension of time within which to file the printed transcript of the record. By this affidavit it is made to appear that the bill of exceptions was settled on July 26, 1932.[1] By order of the Presiding Justice of this court made on October 4, 1932, appellant was allowed an extension of time, until November 3, 1932, in which to serve and file the printed bill of exceptions. On October 11, 1932, hearing of this motion to dismiss the appeal was continued to November 4, 1932. On the last-mentioned date the motion came on regularly for hearing, at which time counsel for respondent appeared and argued that the motion be granted. No appearance was made by appellant. Our records show that at this time no printed bill of exceptions has been filed with this court. It follows, therefore, that respondent's motion to dismiss the appeal should be granted (Raisch Improvement Co. v. Arata, 193 Cal. 573
[226 P. 399]).
The appeal is dismissed.
Barnard, P.J., and Marks, J., concurred.